Shaw, C. J.
This action is brought to recover of the clerk of the court of common pleas the sum of twenty dollars paid into his hands by the plaintiff, as a fine under a conviction upon an indictment on St. 1852, c. 322, § 7, for selling spirituous liquor without license. The judgment is still unreversed. The plaintiff insists that the fine, upon a conviction on a second count in an indictment, after a conviction on a first count, and a fine of $10 thereon, should have been $10 only, and that the judgment imposing a fine of $20 on a conviction on such second count was erroneous. Perhaps it was ; but nothing is clearer than that no action will lie against the clerk or anybody else, to recover the money thus paid, whilst the judgment imposing it remains in force. Judgment for the defendant.